Name: Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: health;  animal product;  trade policy
 Date Published: 1971-03-08

 Avis juridique important|31971L0118Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat Official Journal L 055 , 08/03/1971 P. 0023 - 0039 Finnish special edition: Chapter 3 Volume 3 P. 0144 Danish special edition: Series I Chapter 1971(I) P. 0097 Swedish special edition: Chapter 3 Volume 3 P. 0144 English special edition: Series I Chapter 1971(I) P. 0106 Greek special edition: Chapter 03 Volume 6 P. 0116 Spanish special edition: Chapter 03 Volume 4 P. 0131 Portuguese special edition Chapter 03 Volume 4 P. 0131 COUNCIL DIRECTIVE of 15 February 1971 on health problems affecting trade in fresh poultrymeat (71/118/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee; Whereas Council Regulation No 123/67/EEC 2 of 13 June 1967 on the common organisation of the market in poultrymeat established a single market for that sector; Whereas, so long as trade is hindered by differences between the health requirements of Member States concerning poultrymeat, the implementation of that Regulation will not have the desired effect; Whereas to eliminate those differences the health provisions of the Member States must be approximated; Whereas Community provisions should be adopted which, after a transitional period during which they will concern only intra-Community trade, will apply also to poultrymeat marketed within the Member States ; whereas, however, this Directive should not apply to poultrymeat which, subject to certain conditions, is delivered direct to the consumer by the producer; Whereas the object of the proposed approximation must be in particular to standardise hygiene requirements in respect of poultrymeat in slaughterhouses and during storage and transportation ; whereas the competent authorities of the Member States should remain responsible for approving slaughterhouses which meet the hygiene requirements laid down in this Directive and for ensuring that the conditions governing such approval are observed ; whereas provision should also be made for approval or cold stores by Member States; Whereas in order to ensure satisfactory health inspection, taking into account the particular conditions under which it is carried out, certain tasks must be entrusted to qualified assistants acting under the responsibility and supervision of the official veterinarian; Whereas minimum standard requirements for the theoretical and practical level of training of those assistants and the other conditions which are essential to ensure their competence, honesty and impartiality should be laid down for all the Member States, but so as not to exclude the possibility of progressive standardisation of regulations and programmes relating to their training; Whereas, as regards intra-Community trade, the issue of a health certificate drafted by an official veterinarian of the exporting country is considered to be the best way of assuring the competent authorities of the country of destination that a consignment of poultrymeat complies with the provisions of this Directive ; whereas this certificate must accompany the consignment of poultrymeat to the place of destination; Whereas Member States must have the right to prohibit the introduction into their territory from another Member State of poultrymeat which proves unfit for human consumption or does not comply with Community health provisions; 1OJ No 109, 9.7.1964, p. 1721/64. 2OJ No 117, 19.6.1967, p. 2301/67. Whereas, in such cases, the consignor should at his own request or upon request of his representative be allowed to have the meat returned to him unless there are reasons on health grounds to the contrary; Whereas, in case of prohibition or restriction, the reasons therefor should be made known to the consignor or his agent and also, in certain cases, to the competent authorities of the exporting country; Whereas, in the event of dispute between himself and the authorities of the Member State of destination as to the justification for prohibition or restriction, the consignor should be enabled to obtain the opinion of a veterinary expert whom he may select from a panel drawn up by the Commission; Whereas disputes between Member States as to whether approval of a slaughterhouse was justified should be settled under the emergency procedure within the Standing Veterinary Committee set up by the Council on 15 October 1968; Whereas, in certain fields presenting special problems, the provisions in Member States cannot be approximated until a more thorough study has been made; Whereas animal health provisions relating to trade in live poultry and fresh poultrymeat will be the subject of other Community directives ; whereas it has become apparent that the first steps should now be taken towards approximating national provisions in this field by laying down certain conditions under which Member States may prohibit or restrict the introduction of poultrymeat into their territory for animal health reasons and by providing for a Community emergency procedure within the Standing Veterinary Committee under which measures taken by a Member State could be examined in close co-operation by Member States and the Commission and, where appropriate, amended or repealed; HAS ADOPTED THIS DIRECTIVE: TITLE I General provisions Article 1 1. This Directive shall apply to trade in fresh meat of domestic animals of the following species : hens, turkeys, guinea-fowls, ducks and geese. 2. All parts of those animals which are fit for human consumption shall be considered to be poultrymeat. 3. All poultrymeat which has not undergone any preserving process shall be considered to be fresh meat ; however, for the purposes of this Directive, chilled and frozen poultrymeat shall be considered to be fresh meat. Article 2 For the purposes of this Directive: (a) carcase means the whole body of a fowl after bleeding, plucking and evisceration ; however, removal of the kidneys, legs at the tarsus or of the head shall be optional; (b) Parts of carcase means parts of the carcase as defined under (a); (c) offal means fresh meat other than that of the carcase as defined under (a), even it naturally connected to the carcase; (d) viscera means offal from the thoracic, abdominal and pelvic cavities, including the trachea and oesophagus and, where appropriate, the crop; (e) ante mortem health inspection means inspection of the live poultry in accordance with the requirements of Chapter III of Annex I; (f) post mortem health inspection means inspection of the slaughtered poultry in the slaughterhouse immediately after slaughter, in accordance with the requirements of Chapter V of Annex I; (g) official veterinarian means the veterinarian designated by the competent central authority of the Member State; (h) assistant means a trained person officially designated by the competent central authority of the Member State to assist the official veterinarian; (i) exporting country means the Member State from which fresh poultrymeat is sent to another Member State; (j) country of destination means the Member State to which fresh poultrymeat is sent from another Member State. TITLE II Provisions concerning intra-Community trade and trade within Member States Article 3 1. Each Member State shall ensure that trade is allowed only in fresh poultrymeat which, without prejudice to Article 11, meets the following requirements: (a) it has been obtained from a slaughterhouse approved and supervised in accordance with Article 5 (1); (b) it comes from an animal inspected ante mortem by an official veterinarian or by assistants in accordance with Article 4 and, following such inspection, considered suitable for slaughter for trade in fresh poultrymeat; (c) it has been treated under satisfactory hygiene conditions in compliance with Chapter IV of Annex I; (d) it has been inspected post mortem by an official veterinarian or by assistants in accordance with Article 4 and found to be fit for human consumption in conformity with Chapter VI of Annex I; (e) it bears a health marking conforming to the requirements of Chapter VII of Annex I; (f) in conformity with Chapter IX of Annex I, it has been stored after post mortem inspection under satisfactory hygiene conditions in slaughterhouses approved and supervised in accordance with Article 5 (1) or in cold stores approved and supervised in conformity with Article 5 (4); (g) it has been suitably packed and transported under satisfactory hygiene conditions conforming to the requirements of Chapters X and XI of Annex I. 2. The following shall be excluded from trade: (a) fresh poultrymeat treated with hydrogen peroxide or other bleaching substances or with natural or artificial colouring matters; (b) fresh poultrymeat treated with antibiotics, preservatives or tenderisers; (c) fresh poultrymeat treated with flavouring substances. 3. However, if the country of destination so allows, the conditions laid down in paragraph 1 need not be satisfied in respect of meat intended for uses other than human consumption ; in that case, the country of destination shall take all measures necessary to prevent the meat being used for purposes other than those for which it is intended. 4. The conditions of paragraph 1 shall not apply to fresh poultrymeat which, in isolated cases, is supplied by the producer thereof direct to the final consumer for his own consumption otherwise than by itinerant sale, sale by mail order or sale on a market. Article 4 1. In carrying out ante mortem and post mortem inspections and supervising the hygiene conditions laid down in Chapters II and IV of Annex I, to be satisfied by slaughterhouses, the official veterinarian may be helped by assistants working under his supervision and responsibility. 2. Only those persons who satisfy the requirements of Annex II may act as assistants. The Council, acting on a proposal from the Commission, shall lay down more detailed provisions as regards the level of training required of assistants under Annex II (1) (b) and (d) and (4). 3. Assistants shall help the official veterinarian in carrying out the following operations only: - supervising application of the hygiene rules laid down in Chapters II and IV of Annex I; - checking that at the time of the ante mortem health inspection none of the symptoms mentioned in Chapter III (12) of Annex I is present; - checking that at the time of the post mortem health inspection the conditions listed in Chapter VI (28) of Annex I are not present. Article 5 1. The competent central authority of the Member State on whose territory the slaughterhouse is situated shall ensure that the approval provided for in Article 3 (1) (a) is granted only where the provisions of Chapters I and II of Annex I are complied with and provided the slaughterhouse is able to satisfy the other conditions of that Annex ; it shall also ensure that compliance with those provisions is checked by an official veterinarian and that approval is withdrawn if one or more of them is no longer complied with. 2. All approved slaughterhouses shall be registered on a list and shall each be given a veterinary approval number. Each Member State shall communicate the list of approved slaughterhouses and their veterinary approval numbers to the other Member States and the Commission and notify them of any withdrawal of approval. 3. If a Member State considers that the conditions for approval are not, or are no longer, satisfied in a slaughterhouse in another Member State, it shall inform the competent central authority of that State accordingly. The latter shall take all necessary measures and notify the competent central authority of the other Member State of the decisions taken and the reasons for such decisions. If that Member State fears that the necessary measures have not been taken or are inadequate, it may refer the matter to the Commission, which shall seek the opinion of one or more veterinary experts. Member States may, in the light of that opinion, be authorised in accordance with the procedure laid down in Article 12 to prohibit provisionally the introduction into their territory of fresh poultrymeat from that slaughterhouse. This authorisation may be withdrawn, under the procedure laid down in Article 12, in the light of a later opinion delivered by one or more veterinary experts. Veterinary experts must be nationals of a Member State other than those involved in the dispute. After consulting the Member States, the Commission shall lay down general rules for application of this paragraph, in particular as regards the designation of veterinary experts and the procedure to be followed for delivery of opinions. 4. Even where cold stores are situated outside a slaughterhouse, they shall, in respect of the storage of fresh poultrymeat, be supervised by an official veterinarian. The competent central authority of the Member State in whose territory the cold store is situated shall, in respect of the storage of fresh poultrymeat, be responsible for approving that store and for withdrawing the approval. Article 6 Without prejudice to Article 3 (2) and pending the entry into force of Community provisions, this Directive shall not affect the provisions of Member States concerning: (a) conditions for the approval of cold stores referred to in Article 5 (4) and for any withdrawal of such approval; (b) the treatment of poultry with substances likely to make the consumption of fresh poultrymeat dangerous or harmful to human health, and the absorption by poultry of such substances as antibiotics, oestrogens, thyrostats, tenderisers, pesticides, herbicides or substances containing arsenic or antimony; (c) the addition of foreign substances to fresh poultrymeat and its treatment by ionising and ultraviolet radiation. Article 7 This Directive shall not affect the appeals open under current legislation in the Member States and provided for in this Directive for the purpose of contesting decisions of the competent authorities. TITLE III Provisions concerning only intra-Community trade Article 8 Each Member State shall ensure that fresh poultrymeat sent to another Member State is accompanied during transportation to the country of destination by a health certificate conforming to the requirements of Chapter VIII of Annex I. Article 9 1. Without prejudice to the powers arising under the second sentence of the second subparagraph of Article 5 (3), a Member State may prohibit the marketing in its territory of fresh poultrymeat coming from another Member State if at the time of the health inspection carried out in the country of destination it is found that: (a) such meat is unfit for human consumption, or that (b) the provisions of Articles 3, 8 or 14 have not been complied with. 2. Decisions taken under paragraph 1 must, upon request of the consignor or his representative, authorise the return of the fresh poultrymeat provided this is not contrary to considerations of health. At all events safety measures shall be taken to prevent misuse of such meat. 3. These decisions must be communicated to the consignor or his representative together with the reasons for such decisions. These reasoned decisions must, on request, be communicated to him forthwith in writing with an indication of what appeals against them are open under current legislation and the form and time limits in which they must be commenced. 4. Where such decisions are based on the diagnosis of a contagious or infectious disease, a deterioration dangerous to human health or a serious infringement of the provisions of this Directive, the decisions and the reasons therefor shall also be communicated forthwith to the competent central authority of the exporting country. Article 10 Each Member State shall grant to consignors whose fresh poultrymeat cannot, pursuant to Article 9 (1), be marketed in its territory the right to obtain the opinion of a veterinary expert. Each Member State shall ensure that, before the competent authorities take any other measures such as destroying the meat, the veterinary experts have an opportunity of determining whether the conditions of Article 9 (1) are fulfilled. The veterinary expert must be a national of a Member State other than the exporting country or country of destination. The Commission, acting on a proposal from the Member States, shall draw up a panel of veterinary experts who may be instructed to formulate such opinions. After consulting the Member States, it shall lay down general rules which are to be applied, in particular as regards the procedure for formulation of these opinions. Article 11 1. Without prejudice to paragraphs 2 to 4, the animal health provisions of Member States concerning trade in live poultry and poultrymeat shall continue to apply until the entry into force of any Community provisions. 2. A Member State may, if there is a danger that animal diseases may be spread by the introduction into its territory of fresh poultrymeat from another Member State, take the following measures: (a) in the event of an outbreak of an epizootic disease in the other Member State, temporarily prohibit or restrict the introduction of fresh poultrymeat from the affected areas of that Member State; (b) if an epizootic disease becomes widespread or if there is an outbreak of another serious contagious or infectious animal disease, temporarily prohibit or restrict the introduction of fresh poultrymeat from the entire territory of that State. 3. Each Member State must immediately inform the other Member States and the Commission of the outbreak in its territory of any such disease as is referred to in paragraph 2 and of the measures taken to control it. It must also inform them immediately of the elimination of the disease. 4. Measures taken by the Member States under paragraph 2, and any repeal of such measures, must be communicated forthwith to the other Member States and to the Commission together with the reasons therefor. Under the procedure laid down in Article 12, a decision may be taken to repeal or amend those measures, in particular in order to co-ordinate them with measures adopted by other Member States. 5. If the situation envisaged in paragraph 2 arises and if it appears necessary that other Member States also apply the measures taken under that paragraph, amended, where necessary, pursuant to paragraph 4, appropriate measures shall be adopted under the procedure laid down in Article 12. Article 12 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the "Committee" set up by the Council Decision of 15 October 1968. 2. Within the Committee, the votes of Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within two days. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within fifteen days from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided by a simple majority against those measures. Article 13 The provisions of Article 12 shall apply for eighteen months from the date on which a matter was first referred to the Committee, either under Article 12 (1) or under any corresponding rules. Article 14 1. The Member States shall prohibit the "Spinchiller" poultry chilling process currently in use. This prohibition shall have effect from 1 January 1976 only. 2. After consulting the Member States within the Standing Veterinary Committee, the Commission shall submit to the Council before 1 January 1972 a report on whether there are one or more alternative chilling processes. 3. The date set in paragraph 1 shall be altered to 1 January 1977 unless the Council, acting on a proposal from the Commission, finds before 1 January 1972 that one or more new industrially exploitable processes have been discovered. TITLE IV Final provision Article 15 Until the entry into force of Community provisions concerning imports of fresh poultrymeat from third countries, Member States shall apply to such imports provisions which are at least equivalent to those of this Directive. Article 16 Without prejudice to Article 14, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive and its Annexes: (a) in respect of intra-Community trade : within two years following notification of the Directive; (b) in respect of fresh poultrymeat produced and marketed in their territory : within a maximum of five years following notification of the Directive. They shall forthwith inform the Commission thereof. Article 17 This Directive is addressed to the Member States. Done at Brussels, 15 February 1971. For the Council The President M. COINTAT ANNEX I CHAPTER I HYGIENE REQUIREMENTS FOR SLAUGHTERHOUSES 1. Slaughterhouses must have: (a) a room or covered space which is sufficiently large and easy to cleanse and disinfect, for the ante mortem inspection of poultry; (b) a special room which is easy to cleanse and disinfect, exclusively for poultry suffering from or suspected to be suffering from disease; (c) a slaughter room large enough for stunning and bleeding on the one hand, and plucking and any scalding on the other, to be carried out in separate places. Any communication between the slaughter room and the room or space referred to in (a) other than the narrow opening through which only slaughter poultry may pass must have an automatically closing door; (d) en evisceration and preparation room which is large enough for evisceration to be carried out in a place sufficiently for from the other work stations, or separated from them by a partition, so as to prevent contamination. Any communication between the evisceration and preparation room and the slaughter room other than the narrow opening through which only slaughter poultry may pass must have an automatically closing door; (e) if necessary, a dispatching room; (f) one or more sufficiently large chilling or refrigerating rooms; (g) a room or space for collecting feathers unless these are treated as waste; (h) special lockable premises reserved for the separate storage of poultrymeat which has been detained for the time being and of unhealthy meat declared unfit for human consumption and waste, where such meat and waste is not removed each day from the slaughterhouse; (i) a special room exclusively for the technical treatment or destruction of poultrymeat declared unfit for human consumption under paragraph 28, meat which under paragraph 29 is excluded from use for human consumption, and waste and by-products from slaughter, intended for industrial purposes, if such technical treatment or destruction is carried out on the premises; (j) changing rooms, wash basins, showers and flush lavatories ; the latter shall not open directly onto the work rooms ; the wash basins must have hot and cold running water, materials for cleansing and disinfecting the hands, and disposable hand towels ; the wash basins must be near the lavatories; (k) a specially prepared place for dung unless dung is immediately and hygienically removed; (l) a place and adequate equipment for cleansing and disinfecting cages and vehicles; (m) an adequately equipped lockable room for the exclusive use of the veterinary service; (n) in the work rooms, adequate equipment for cleansing and disinfecting hands and tools ; such equipment must be as near as possible to the work stations ; taps must not be hand operable ; these facilities must have hot and cold running water, cleaning and disinfecting products and disposable hand towels ; for cleansing instruments the temperature of the water must be not less than + 82 ºC; (o) facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time; (p) an adequate surrounding wall or other means of enclosure; (q) without prejudice to (a), (b), (c) and (d), adequate separation of the clean from the contaminated parts of the building; (r) in the rooms mentioned in (a) to (j): - waterproof flooring which is easy to cleanse and disinfect, rot-proof, and so constructed that water can drain away easily; - smooth walls with light-coloured washable coating or paint up to a height of at least 2 metres, with rounded angles and corners; (s) adequate ventilation and, if necessary, steam extraction; (t) adequate natural or artificial lighting which does not distort colours in the rooms set aside for live or slaughtered poultry; (u) an adequate supply, under pressure, of drinking water only ; however, non-drinking water may be used in exceptional cases for steam production, provided that the pipes installed for this purpose do not allow this water to be used for other purposes ; in addition, the use of non-drinking water may be allowed in exceptional cases for cooling refrigeration equipment. Pipes for non-drinking water must be painted red and must not pass through rooms in which there is meat; (v) an adequate supply of hot drinking water under pressure; (w) a waste-water disposal system which meets hygiene requirements; (x) proper equipment for protection against pests such as insects, rodents etc.; (y) instruments and working equipment and also equipment which comes into contact with the poultry during storage which are of non-corrodible material and are easy to cleanse and disinfect; (z) special air and water-tight non-corrodible containers which cannot be forced open, for collecting of meat which has been declared unfit for human consumption within the meaning of paragraph 28 of Chapter VI. CHAPTER II HYGIENE REQUIREMENTS FOR SLAUGHTERHOUSE STAFF, PREMISES, EQUIPMENT AND INSTRUMENTS 2. Absolute clear liness shall be required of staff, premises, equipment and instruments. (a) Staff must in particular wear clean working clothes and headgear which are of a light colour and easily washable. Staff who slaughter animals and work on and handle meat shall wash and disinfect their hands several times during each working day and each time they resume work. Persons who have been in contact with sick animals or infected meat must immediately afterwards carefully wash their hands and arms in hot water and then disinfect them. Smoking shall be forbidden in work rooms and storerooms; (b) No dogs, cats or animals other than the poultry intended for slaughter therein as defined in Article 1 (1) may enter slaughterhouses, save slaughterhouse draught animals. This prohibition shall not apply to rabbits or birds not mentioned in Article 1 (1) which are intended for immediate slaughter provided they are not housed, slaughtered, prepared or stored at the same time and in the same rooms as poultry. Rodents, insects and other vermin must be systematically destroyed; (c) The rooms mentioned in Chapter I (1) (a), (b), (c), (d) and (e) must be cleansed and disinfected as necessary and at all events at the end of the day's work. (d) Cages for delivering poultry must be made of non-corrodible material, be easy to clean and disinfect and have waterproof floors. They must be cleaned and disinfected each time they are emptied; (e) Equipment and instruments used for slaughtering, working on and storing meat must be kept clean and in a good state of repair. They must be carefully cleaned and disinfected several times during each working day, at the end of the day's work and before being used again if they have been contaminated, particularly by disease germs; (f) Containers for unhealthy meat unfit for human consumption and for offal shall be emptied after use and cleansed and disinfected each time they are emptied. 3. Premises, instruments, working equipment and plant used for slaughtering working on and storing meat must be used solely for those purposes. 4. Poultrymeat and containers thereof must not come into direct contact with the ground. 5. Feathers must be taken away immediately after plucking. 6. The use of detergents, disinfectants and pesticides must not affect the fitness of the meat for consumption. 7. Persons who may contaminate meat shall be prohibited from slaughtering or handling it, in particular if (a) suffering from or suspected of suffering from typhoid fever, paratyphus A and B, infectious enteritis (salmonellosis), dysentery, infectious hepatitis, scarlet fever or carriers of these diseases; (b) suffering from or suspected of suffering from contagious or infectious tuberculosis; (c) suffering from or suspected of suffering from a contagious or infectious skin disease; (d) exercising at the same time an activity which might cause microbes to be transmitted to meat; (e) wearing a bandage on the hands, other than a waterproof dressing protecting a non-infected finger wound. 8. A medical certificate shall be required from every person working on poultrymeat. It shall attest that there is no impediment to such employment ; the certificate must be renewed annually and whenever the official veterinarian requests ; it shall always be available to the latter. CHAPTER III ANTE MORTEM HEALTH INSPECTION 9. Poultry for slaughter must undergo ante mortem inspection within 24 hours of arrival at the slaughterhouse. The inspection must be repeated immediately before slaughter if more than 24 hours have elapsed since ante mortem inspection. 10. Ante mortem inspection may be restricted to detecting injuries received in transport if the poultry has been inspected at the farm of origin within the last 24 hours and found to be healthy. In addition, the identity of the poultry must be proved on arrival at the slaughterhouse. If the ante mortem inspection at the farm of origin and at the slaughterhouse is not carried out by the same official veterinarian, a health certificate stating the particulars required under Annex III must accompany the animals. 11. The ante mortem inspection must be carried out under suitable lighting. 12. The inspection must determine: (a) whether the poultry is suffering from a disease which can be transmitted to humans or animals, whether it shows symptoms or whether its general condition is such as to indicate that the disease may occur; (b) whether it shows symptoms of a disease or of a disorder affecting its general condition which may make the meat unfit for human consumption. 13. Poultry suffering from fowl plague, Newcastle disease, rabies, salmonellosis, cholera or ornithosis shall be declared unfit for human consumption. 14. Animals may not be slaughtered for human consumption as fresh meat where it is established: - from the presence of sick poultry in the slaughterhouse, - from health information relating to their origin, that they have been in contact with birds suffering from fowl plague, Newcastle disease, rabies, salmonellosis, cholera or ornithosis in such circumstances that the disease might have been transmitted to them. 15. The poultry referred to in paragraph 12, 13 or 14 must be slaughtered separately and after slaughter of all other poultry. CHAPTER IV SLAUGHTER HYGIENE REQUIREMENTS 16. Poultry brought into slaughter premises must be slaughtered immediately after stunning. 17. Bleeding must be complete and carried out in such a way that the blood cannot cause contamination outside the place of slaughter. 18. Slaughtered poultry must be plucked immediately and completely. 19. Evisceration must be carried out immediately. The carcase must be opened in such a way that the cavities and all the viscera can be inspected. For this purpose the liver, spleen and digestive tract must be extruded from the carcase in such a way that it is not contaminated and that the natural connections of those viscera remain until the inspection. 20. After inspection the viscera which have been removed must be separated immediately from the carcase, and the parts unfit for human consumption removed at once. Viscera or parts of viscera remaining in the carcase must, with the exception of the kidneys, be removed entirely, if possible under satisfactory hygienic conditions. 21. It is forbidden to inflate poultrymeat, cleanse it with cloth or fill the carcase with anything other than edible offal from poultry slaughtered in the slaughterhouse. Parts of poultry and offal must be packed in the manner provided in paragraph 35 22. It is forbidden to cut the carcase or remove or treat the poultrymeat before the inspection has been completed. The official veterinarian may prescribe any other handling required by the inspection. 23. Detained meat declared unfit for human consumption in accordance with paragraph 28 or not allowed for human consumption in accordance with paragraph 29, feathers and waste must be removed as soon as possible to the rooms, spaces or containers provided for in paragraph 1 (g), (h) and (i) and must be so handled that contamination is kept to a minimum. 24. After inspection and evisceration fresh poultrymeat must be cleaned immediately and chilled in accordance with the hygiene requirements. CHAPTER V POST MORTEM HEALTH INSPECTION 25. All parts of the animal must be inspected immediately after slaughter. 26. The post mortem inspection must be carried out under suitable lighting. 27. The post mortem inspection must include: (a) visual inspection of the slaughtered animal, (b) where necessary, palpation and incision of the slaughtered animal, (c) investigation of anomalies in consistency, colour, smell and, where appropriate, taste, (d) where necessary, laboratory tests. CHAPTER VI DECISION OF THE OFFICIAL VETERINARIAN AT THE POST MORTEM INSPECTION 28. 1. Poultry shall be declared totally unfit for human consumption where the inspection reveals the following: - death resulting from a cause other than slaughter, - general contamination, - major lesions and ecchymosis, - abnormal smell, colour, taste, - putrefaction, - abnormal consistency, - cachexia, - oedema, - ascites, - jaundice, - infectious disease, - aspergillosis, - toxoplasmosis, - extensive subcutaneous or muscular parasitism, - malignant or multiple tumors, - leucosis, - poisoning. 2. Parts of a slaughtered animal which show localised traumatic lesions not affecting the health of the rest of the meat shall be declared unfit for human consumption. 29. The following viscera are excluded from use for human consumption : trachea, lungs separated from the carcase in accordance with paragraph 20, oesophagus, crop, intestine and gall-bladder. CHAPTER VII HEALTH MARKING 30. The health marking must be made under the responsibility of the official veterinarian, who shall keep and maintain for that purpose: (a) instruments for making the health marking on meat, to be handed over to the assistant staff only at the actual time of marking and for the length of time necessary for this purpose; (b) labels and wrappers where these already bear the stamp or mark provided for in paragraph 31 and the seals referred to in paragraph 31. These labels, wrappers and seals shall be handed over in the required number to the assistant staff at the time when they must be used. 31. The health marking shall consist of the following: (a) for non-packed carcases, a seal affixed to each one. The seal must be such that it cannot be reused ; it must be of resistant material meeting all hygiene requirements and large enough for the following compulsory information to appear on it in perfectly legible characters: - on the upper part, the first two letters in capitals of the exporting country, - in the centre, the veterinary approval number of the slaughterhouse, - on the lower part, one of the following sets of initials : CEE, EEG, or EWG. The letters and figures must be 0 72 cm high; (b) for packed carcases and parts of carcases, a mark stamped on the wrapper, which must be closed in such a way that it cannot be reused after opening. The wrapper must be of sufficiently strong material meeting all hygiene requirements ; the mark must give the same information as that required for the seal and be printed in characters of the same size; (c) for offal not contained in the carcase, a mark stamped on which must be closed, as described under (b) or a stamp impressed on a label which is clearly visible and firmly fixed to the packaging. The label must be attached in such a way that it is destroyed when the packaging is opened. The stamp must be an oval ink stamp 6 75 cm wide and 4 75 cm high. The following information must appear on it in perfectly legible characters: - on the upper part, the name of the exporting country in capitals, - in the centre, the veterinary approval number of the slaughterhouse, - on the lower part, one of the following sets of initials : CEE, EEG or EWG. The letters must be 0 78 cm high and the figures 1 71 cm high. CHAPTER VIII HEALTH CERTIFICATE 32. The original of the health certificate which must accompany fresh poultrymeat during transportation to the country of destination must be issued by an official veterinarian at the time of loading. The health certificate must correspond in form and content to the model in Annex IV. It must be expressed in the language of the country of destination at least and contain the information specified in the model in Annex IV. CHAPTER IX STORAGE 33. After the chilling provided for in paragraph 24, fresh poultrymeat must be kept at a temperature which may not at any time exceed + 4 ºC. CHAPTER X PACKAGING 34. a) Packagings (for example, packing cases, paperboard boxes) must meet all hygiene requirements, in particular: - it may not affect the organoleptic character of the meat, - it may not transmit to the substances which are harmful to human health, - it must be strong enough to protect the meat adequately during transport and handling. b) Packagings may only be reused for meat when they are made of non-corrodible material which is easy to cleanse and has first been cleansed and disinfected. 35. When fresh poultrymeat is wrapped in a packing material (for example, plastic sheet) which is in direct contact with it, this must be done in accordance with hygiene requirements. Such packagings must be transparent and colourless and meet the requirements of paragraph 34 (a) ; they may not be reused for packing meat. Parts of poultry or offal separated from the carcase must always be wrapped in a firmly sealed protective cover satisfying the above criteria. CHAPTER XI TRANSPORT 36. Fresh poultrymeat must be transported in vehicles or containers designed and equipped in such manner that the temperature specified in Chapter IX is maintained throughout transportation. 37. The means of transport for fresh poultrymeat may not be used for conveying live animals or any product which may be detrimental to or contaminate the meat unless they have, after unloading of those products, been thoroughly cleansed, disinfected and, where necessary, deodorised. 38. Fresh poultrymeat may only be transported at the same time as substances likely to affect it or give it a smell if appropriate precautions are taken. 39. Fresh meat may not be transported in vehicles or containers which are not clean and disinfected. 40. The official veterinarian shall ensure before loading that transport vehicles or containers and loading conditions meet the hygiene requirements of this Chapter. ANNEX II REQUIREMENTS RELATING TO ASSISTANTS 1. The following only may be accepted as assistants : persons who (a) provide an attestation from a competent authority that they are of good character; (b) have an adequate basic education; (c) are physically suitable for such a post; (d) show in a test of their ability that they have adequate technical knowledge. 2. Without prejudice to Chapter II (7) and (8)of Annex I, no person shall be employed as an assistant who: (a) exercises an activity which might involve a risk of infection of fresh poultrymeat; (b) is by trade a butcher, manages a poultry slaughterhouse or works there in any capacity, trades in poultry or poultry feeding, is a consultant on poultry feeding, is a professional poultry-farmer or is employed in an agricultural undertaking. 3. The test referred to in paragraph 1 (d) shall be organised by the competent central authority of the Member State or by the authority appointed by that Member State. Only candidates who prove that they have had three months practical training under an official veterinarian shall be eligible for this test. 4. The test referred to in paragraph 3 shall consist of a theoretical part and a practical part and shall cover the following subjects: (a) Theoretical part: - basic knowledge of poultry anatomy and physiology; - basic knowledge of poultry anatomical pathology; - basic knowledge of hygiene and in particular industrial hygiene; - methods and procedure for the slaughter, preparation, packaging and transport of poultry; - knowledge of the laws, regulations and administrative provisions relating to the carrying out of their work. (b) Practical part: - inspection and assessment of slaughter poultry; - inspection and assessment of slaughtered poultry; - determination of animal species through examination of typical parts of an animal; - determination of a number of parts of slaughtered poultry in which changes have occurred, and comments thereon; - experience of production-line post mortem inspection. ANNEX III MODEL >PIC FILE= "T0010974"> ANNEX IV MODEL >PIC FILE= "T0010975"> >PIC FILE= "T0010976">